Case 7:20-cv-01357-NSR Document 10 Filed 03/12/20 Page 1 of1

(79 WESTBUIY AVENUE, CARLE PLACK, NEWYORK LISI PHONE (S16)3344500 FAX ($10)9-4-4501 WWWAOKOLOFFSTERN.COM

  

SOKOLOFF
© STERNLLP

 

ALEXANDER J, ELEFTHERAKIS
AELEFTHERAKIS@QSOKOLOFENTERN,COM

 
   
 

March 12, 2020 . Ch
Via ECF & Fax Theapplication is _orated
Hon. Nelson S, Romdn - / __. denien.
U.S. District Judge
USS. District Court
Southern District of New York

 

 

 

300 Quarropas Strect Nes FDL
White Plains, NY 10601 White Plains ork 10601
Fax: (914) 390-4179 Clee of Ae Cook &fvnested

+o terminode re woh, (dec.to)
Re: BMG Monroe I, LLC v. Vill. of Monroe

Docket No. 20 Civ. 1357 (NSR)(JCM)

Your Honor:

We represent defendant the Village of Monroe. With Plaintiff's consent, we write
respectfully to request a 60-day extension—from March 16, 2020 to May 15, 2020—of
Defendant’s deadline to answer, move, or otherwisc respond to the Complaint. This is Defendant's
first request to extend this deadline,

 

The 51-page Complaint, which includes 368 pages of exhibits, concerns a land-use project
that underwent an extensive review process dating back to 2001. Plaintiff also challenges the
validity of several current and proposed Village laws under the Fair Housing Act. This extension
of time will give us the opportunity to communicate with our clients, obtain the relevant
documents, and respond to the myriad factual and Icgal issues this case presents in accordance
with our obligations under Fed. R. Civ, P. 11. The extension will also allow the parties to discuss
the possibility of resolving this matter without the necd for motion practice or other responsive
pleadings.

Thank you for consideration of this matter.

Respectfully submitted,
SOKOLOFF STERN LLP

oat

Alexander J. Eleftherakis

 

2000/2000 7] NYSLS ATOTOUOS TOSPPCESTS XVA NVEP- TT Ocde/ct/eo

 
    

179 WESTBURY AVENUE, CARLE (LACE, NEW YORK TI5I4 PHONE (516)394-4500 FAX (S16) 134-4501 WWW.SOKOLOFPSTERN.COM

 

STERN LLP
FAX COVER SHEET

FAX NUMBER: (914) 390-4179

PLEASE DELIVER TO: Hon. Nelson S. Roman
U.S. District Judge
Southern District of New York

FROM: Alexander J. Eleftherakis

RE: BMG Monroe [, LLC v. Village of Monroe
Docket No. 20-cv-1357 (NSR)(JCM)
File No. 200044

DATE: March 12, 2020

TOTAL NUMBER OF PAGES: 2 (including this cover sheet)

Message:

Please see attached correspondence.

If this transmission is unclear or incomplete, please call (516) 334-4500.

Confidentiality Notice: This communication is intended only for the use of the addressee, and may
contain information that is privileged and confidential. Dissemination of this communication is
prohibited if you are not the intended recipient. If you have received this communication in error, pleasc

let us know immediatcly.

Z000/T000

NYSLS ATOTONOS TospPecoTs XVA NVEP:TT O¢0e/eT/

 
